Exhibit 10.1


HARLEY-DAVIDSON, INC.
2004 INCENTIVE STOCK PLAN


1.  PURPOSES, HISTORY AND EFFECTIVE DATE.

        (a)       Purpose. The Harley-Davidson, Inc. 2004 Incentive Stock Plan
has two complementary purposes: (i) to attract and retain outstanding
individuals to serve as officers and other employees and (ii) to increase
shareholder value. The Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock or receive monetary payments based on the value of such common
stock on the potentially favorable terms that this Plan provides.

        (b)       History. Prior to the effective date of this Plan, the Company
had in effect the 1995 Plan, which was originally effective May 6, 1995. Upon
shareholder approval of this Plan, the 1995 Plan will terminate and no new
awards will be granted under the 1995 Plan, although awards granted under such
plan and still outstanding will continue to be subject to all terms and
conditions of such plan.

        (c)       Effective Date. This Plan will become effective, and Awards
may be granted under this Plan, on and after the Effective Date. This Plan will
terminate as provided in Section 14.


2.  DEFINITIONS. CAPITALIZED TERMS USED IN THIS PLAN HAVE THE FOLLOWING
MEANINGS:

        (a)        “1995 Plan” means the Harley-Davidson, Inc. 1995 Stock Option
Plan, as amended.

        (b)        “Affiliate” has the meaning ascribed to such term in Rule
12b-2 promulgated under the Exchange Act or any successor rule or regulation
thereto.

        (c)        “Award” means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Restricted Stock, Restricted Stock Units,
STIP Shares or Dividend Equivalent Units.

        (d)        “Award Agreement” means any written agreement, contract, or
other instrument or document evidencing the grant of an Award in such form as
the Committee determines.

        (e)        “Board” means the Board of Directors of the Company.

        (f)        “Change of Control” means the occurrence of any one of the
following events:

          (i)        the Continuing Directors no longer constitute at least
two-thirds of the Directors constituting the Board;


          (ii)        any person or group (as defined in Rule 13d-5 under the
Exchange Act), together with its affiliates, becomes the beneficial owner,
directly or indirectly, of 20% or more of the Company’s then outstanding Stock
or 20% or more of the voting power of the Company’s then outstanding Stock;


          (iii)        the approval by the Company’s shareholders of the merger
or consolidation of the Company with any other corporation, the sale of
substantially all of the Company’s assets or the liquidation or dissolution of
the Company, unless, in the case of a merger or consolidation, the Continuing
Directors in office immediately prior to such merger or consolidation constitute
at least two-thirds of the directors constituting the board of directors of the
surviving corporation of such merger or consolidation and any parent (as defined
in Rule 12b-2 under the Exchange Act) of such corporation; or


          (iv)        at least two-thirds of the then Continuing Directors in
office immediately prior to any other action proposed to be taken by the
Company’s shareholders or by the Board determine that such proposed action, if
taken, would constitute a change of control of the Company and such action is
taken.


        (g)        “Change of Control Price” means the highest Fair Market Value
price per Share during the sixty (60)-day period preceding the date of a Change
of Control.

        (h)        “Code” means the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code includes any successor
provision and the regulations promulgated under such provision.

--------------------------------------------------------------------------------

        (i)        “Committee” means the Human Resources Committee of the Board
(or a successor committee with the same or similar authority).

        (j)        “Company” means Harley-Davidson, Inc., a Wisconsin
corporation, or any successor thereto.

        (k)        “Continuing Director” means any individual who is either (i)
a member of the Board on the Effective Date or (ii) a member of the Board whose
election or nomination to the Board was approved by a vote of at least
two-thirds (2/3) of the Continuing Directors (other than a person whose election
was as a result of an actual or threatened proxy or other control contest).

        (l)        “Director” means a member of the Board, and “Non-Employee
Director” means a Director who is not also an employee of the Company or its
Subsidiaries.

        (m)        “Disability” has the meaning ascribed to the term in Code
Section 22(e)(3), as determined by the Committee.

        (n)        “Disinterested Persons” means the non-employee directors of
the Company within the meaning of Rule 16b-3 as promulgated under the Exchange
Act.

        (o)        “Dividend Equivalent Unit” means the right to receive cash
equal to the cash dividends paid with respect to a Share.

        (p)        “Effective Date” means the date the Company’s shareholders
approve this Plan.

        (q)        “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.

        (r)        “Fair Market Value” means, per Share on the date as of which
Fair Market Value is being determined,, if the Stock is listed for trading on
the New York Stock Exchange, the average of the high and low reported sales
prices on the date in question as reported in The Wall Street Journal, or if no
sales of Stock occur on the date in question, on the last preceding date on
which there was a sale on such exchange. If the Stock is not listed or admitted
to trading on the New York Stock Exchange on the date in question, then “Fair
Market Value” means, per Share on the date as of which Fair Market Value is
being determined, (i) the average of the high and low reported sales prices on
the date in question on the principal national securities exchange on which the
Stock is listed or admitted to trading, or if no sales of Stock occur on the
date in question, on the last preceding date on which there was a sale on such
exchange; or (ii) if the Stock is not listed or admitted to trading on any
national securities exchange, the average of the highest and lowest quoted sale
price on the date in question, or if no sales of Stock occur on the date in
question, on the last preceding date on which there was a sale; or (iii) if not
so quoted, the average of the high bid and low asked prices on the date in
question in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotations System (“NASDAQ”) or such other
system then in use, or if no sales of Stock occur on the date in question, on
the last preceding date on which there was a sale; or (iv) if on any such date
the Stock is not quoted by any such organization, the average of the high bid
and low asked prices on the date in question as furnished by a professional
market maker making a market in the Stock selected by the Board for the date in
question, or if no sales of Stock occur on the date in question, on the last
preceding date on which there was a sale; or (v) if on any such date no market
maker is making a market in the Stock, the price as determined in good faith by
the Committee; provided that if Fair Market Value is being determined under
clause (v) for purposes of determining the Change of Control Price, the value
will be determined by the Continuing Directors.

        (s)        “Option” means the right to purchase Shares at a specified
price for a specified period of time.

        (t)        “Participant” means an individual selected by the Committee
to receive an Award, and includes any individual who holds an Award after the
death of the original recipient.

2

--------------------------------------------------------------------------------

        (u)        “Performance Goals” means any goals the Committee establishes
that relate to one or more of the following for such period as the Committee
specifies (in all cases excluding the effects of (A) extraordinary, unusual,
transition, one-time and/or non-recurring items of gain or loss, (B) gains or
losses on the disposition of a business or arising from the sale of assets
outside the ordinary course of business, or (C) changes in tax or accounting
regulations or laws):

          (i)        Any one or more of the following as determined for the
Company on a consolidated basis, for any one or more Affiliates or divisions of
the Company and/or for any other business unit or units of the Company, as
determined by the Committee at the time an Award is made:


          (1)        Net sales;


          (2)        Cost of goods sold;


          (3)        Gross profit;


          (4)        Selling, administrative and engineering expenses;


          (5)        Income from operations;


          (6)        Income before interest and the provision for income taxes;


          (7)        Income before provision for income taxes;


          (8)        Net income;


          (9)        Average accounts receivable, calculated by taking the
average of accounts receivable at the end of each fiscal month during the period
in question;


          (10)        Average inventories, calculated by taking the average of
inventories at the end of each fiscal month during the period in question;


          (11)        Return on average equity, with average equity calculated
by taking the average of equity at the end of each fiscal month during the
period in question;


          (12)        Return on year-end equity;


          (13)        Return on average assets, with average assets calculated
by taking the average of assets at the end of each fiscal month during the
period in question;


          (14)        Return on capital;


          (15)        Total shareholder return.


          (16)        Economic value added, or other measure of profitability
that considers the cost of capital employed.


          (17)        Net cash provided by operating activities;


          (18)        Net cash provided by operating activities less net cash
used in investing activities;


          (19)        Net increase (decrease) in cash and cash equivalents;


          (20)        Customer satisfaction;


          (21)        Market share; or


          (22)        Product quality.


3

--------------------------------------------------------------------------------

          (ii)        Basic earnings per Share for the Company on a consolidated
basis.


          (iii)        Diluted earnings per Share for the Company on a
consolidated basis.


In the case of Awards that the Committee determines will not be considered
“performance-based compensation” under Code Section 162(m), the Committee may
establish other Performance Goals not listed in this Plan.

        (v)        “Performance Shares” means the right to receive Shares to the
extent Performance Goals are achieved.

        (w)        “Performance Units” means the right to receive a payment
valued in relation to a unit the value of which is equal to the Fair Market
Value of one or more Shares, to the extent Performance Goals are achieved.

        (x)        “Person” has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 14(d) and 15(d) thereof.

        (y)        “Plan” means this Harley-Davidson, Inc. 2004 Incentive Stock
Plan, as may be amended from time to time.

        (z)        “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals and/or upon the completion of a
period of service.

        (aa)        “Restricted Stock Unit” means the right to receive a payment
valued in relation to a unit that has a value equal to the Fair Market Value of
a Share, which right may vest upon the achievement or partial achievement of
Performance Goals and/or upon the completion of a period of service.

        (bb)        “Retirement” means termination of employment from the
Company and its Affiliates on or after age sixty-two (62) or, with the consent
of the Committee, at an earlier age.

        (cc)        “Rule 16b-3” means Rule 16b-3 as promulgated by the United
States Securities and Exchange Commission under the Exchange Act.

        (dd)        “Section 16 Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act.

        (ee)        “Share” means a share of Stock.

        (ff)        “STIP Shares” means Shares that the Company delivers in
payment or partial payment of an award under the Harley-Davidson, Inc. Corporate
Short Term Incentive Plan (or any successor thereto) or other incentive plans of
the Company or its affiliates that the Committee designates from time to time.

        (gg)        “Stock” means the common stock of the Company.

        (hh)        “Stock Appreciation Right” or “SAR” means the right of a
Participant to receive a payment equal to the appreciation of the Fair Market
Value of a Share during a specified period of time.

        (ii)        “Subsidiary” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each such
corporation owns stock possessing fifty percent (50%) or more of the total
combined voting power in one of the other corporations in the chain.


3.  ADMINISTRATION.

        (a)       Committee Administration. In addition to the authority
specifically granted to the Committee in this Plan, the Committee has full
discretionary authority to administer this Plan, including but not limited to
the authority to (i) interpret the provisions of this Plan, (ii) prescribe,
amend and rescind rules and regulations relating to this Plan, (iii) correct any
defect, supply any omission, or reconcile any inconsistency in any Award or
Award Agreement in the manner and to the extent it deems desirable to carry this
Plan into effect and (iv) make all other determinations necessary or advisable
for the administration of this Plan.

4

--------------------------------------------------------------------------------

        (b)       Delegation to Other Committees or CEO. To the extent
applicable law permits, the Board or the Committee may delegate to another
committee of the Board, or the Committee may delegate to the Chief Executive
Officer of the Company, any or all of the authority and responsibility of the
Committee. However, no such delegation is permitted with respect to Awards made
to Section 16 Participants at the time any such delegated authority or
responsibility is exercised. To the extent applicable law permits, the Board or
the Committee also may delegate to another committee of the Board consisting
entirely of Non-Employee Directors any or all of the authority and
responsibility of the Committee with respect to individuals who are Section 16
Participants. If the Board or Committee has made such a delegation, then all
references to the Committee in this Plan include such other committee or the
Chief Executive Officer to the extent of such delegation.

        (c)       Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee, the
members of the Committee and the Board shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be party by
reason of any action taken or failure to act under or in connection with this
Plan or any Award, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except a judgment based upon a finding of bad faith;
provided that upon the institution of any such action, suit or proceeding a
Committee or Board member shall, in writing, give the Company notice thereof and
an opportunity, at its own expense, to handle and defend the same before such
Committee or Board member undertakes to handle and defend it on such member’s
own behalf.

4.  Eligibility. The Committee may designate any of the following as a
Participant from time to time: any officer or other employee of the Company or
any of its Affiliates, or an individual that the Company or an Affiliate has
engaged to become an officer or other employee. The Committee’s designation of a
Participant in any year will not require the Committee to designate such person
to receive an Award in any other year.

5.  Types of Awards. Subject to the terms of this Plan, the Committee may grant
any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of incentive stock options. Awards
may be granted alone or in addition to, in tandem with, or in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate of the Company). Awards granted under this Plan shall be evidenced
by an Award Agreement except to the extent the Committee provides otherwise.


6.  SHARES RESERVED UNDER THIS PLAN.

        (a)       Plan Reserve. Subject to adjustment as provided in Section 16,
an aggregate of 12,000,000 Shares, plus the number of Shares described in
Section 6(c), are reserved for issuance under this Plan. The number of Shares
reserved for issuance under this Plan shall be reduced only by the number of
Shares delivered in payment or settlement of Awards. Notwithstanding the
foregoing, subject to adjustment as provided in Section 16, the Company may
issue only 12,000,000 Shares upon the exercise of incentive stock options. In
addition, any Shares issued in connection with Restricted Stock, Restricted
Stock Units, Performance Shares and Performance Units shall count against the
limit described in this Section 6(a) as two Shares for every one Share issued.
Shares issued in connection with any other type of Award shall be counted
against this limit as one Share for every one Share issued.

        (b)       Replenishment of Shares Under this Plan. If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award, or if Shares are forfeited under an Award, then the Shares subject to
such Award may again be used for new Awards under this Plan under Section 6(a),
including issuance as incentive stock options. If Shares are issued under any
Award and the Company subsequently reacquires them pursuant to rights reserved
upon the issuance of the Shares, or if previously owned Shares are delivered to
the Company in payment of the exercise price of an Award, then such Shares may
again be used for new Awards under this Plan under Section 6(a), but such Shares
may not be issued pursuant to incentive stock options.

        (c)       Addition of Shares from Predecessor Plan. In addition to the
Shares reserved for issuance under Section 6(a), the number of Shares which were
reserved for issuance under the 1995 Plan but which are not subject to any
outstanding awards under such plan as of the Effective Date shall be available
for issuance under Awards granted under this Plan. Further, after the Effective
Date, if any Shares subject to awards granted under the 1995 Plan would again
become available for new grants under the terms of such plan if such plan were
still in effect, then those Shares will be available for the purpose of granting
Awards under this Plan, thereby increasing the number of Shares available for
issuance under this Plan as determined under the first sentence of Section 6(a).
Any such Shares will not be available for future awards under the terms of the
1995 Plan, which plan is terminated on the Effective Date.

--------------------------------------------------------------------------------

        (d)       Participant Limitations. Subject to adjustment as provided in
Section 16, no Participant may be granted Awards that could result in such
Participant:

          (i)        receiving in any calendar year Options for, and/or Stock
Appreciation Rights with respect to, more than 800,000 Shares (reduced, in the
initial calendar year in which this Plan is effective, by the number of options
granted to a Participant under the 1995 Plan in such year, if any);


          (ii)        receiving in any calendar year Awards of Restricted Stock
and/or Restricted Stock Units relating to more than 400,000 Shares; or


          (iii)        receiving in any calendar year Awards of Performance
Shares, and/or Awards of Performance Units, for more than 400,000 Shares.


In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

7.  Options. Subject to the terms of this Plan, the Committee will determine all
terms and conditions of each Option, including but not limited to:

        (a)        Whether the Option is an “incentive stock option” which meets
the requirements of Code Section 422, or a “nonqualified stock option” which
does not meet the requirements of Code Section 422; provided that in the case of
an incentive stock option, if the aggregate Fair Market Value (determined on the
date of grant) of the Shares with respect to which all “incentive stock options”
(within the meaning of Code Section 422) are first exercisable by the
Participant during any calendar year (under this Plan and under all other
incentive stock option plans of the Company or any Affiliate that is required to
be included under Code Section 422) exceeds $100,000, such Option automatically
shall be treated as a nonqualified stock option to the extent this limit is
exceeded.

        (b)        The number of Shares subject to the Option.

        (c)        The exercise price, which may not be less than the Fair
Market Value of the Shares subject to the Option as determined on the date of
grant; provided that (i) no incentive stock option shall be granted to any
employee who, at the time the Option is granted, owns (directly or indirectly,
within the meaning of Code Section 424(d)) more than ten percent of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary unless the exercise price is at least 110 percent of the Fair Market
Value of a Share on the date of grant; and (ii) the exercise price may vary
during the term of the Option if the Committee determines that there should be
adjustments to the exercise price relating to achievement of Performance Goals
and/or to changes in an index or indices that the Committee determines is
appropriate (but in no event may the exercise price be less than the Fair Market
Value of the Shares subject to the Option as determined on the date of grant).

        (d)        The terms and conditions of exercise, which may include a
requirement that exercise of the Option is conditioned upon achievement of one
or more Performance Goals; provided that, unless the Committee provides
otherwise in an Award Agreement:

          (i)        An Option, or portion thereof, shall be exercised by
delivery of a written notice of exercise to the Company (or its designee) and
payment of the full exercise price of the Shares being purchased pursuant to the
Option and any withholding taxes due thereon.


          (ii)        A Participant may exercise an Option with respect to less
than the full number of Shares for which the Option may then be exercised, but a
Participant must exercise the Option in full Shares.


          (iii)        The exercise price may be paid: in United States dollars
in cash or by check, bank draft or money order payable to the order of the
Company; through the delivery of Shares with an aggregate Fair Market Value on
the date of exercise equal to the exercise price; or by any combination of the
above methods of payment. The Committee shall determine acceptable methods for
tendering Shares as payment upon exercise of an Option and may impose such
limitations and prohibitions on the use of Shares to exercise an Option as it
deems appropriate, including, without, limitation, any limitation or prohibition
designed to avoid certain accounting consequences that may result from the use
of Shares as payment upon exercise of an Option.


6

--------------------------------------------------------------------------------

        (e)        The termination date, except that each Option must terminate
no later than ten (10) years after the date of grant, and each incentive stock
option granted to any employee who, at the time the Option is granted, owns
(directly or indirectly, within the meaning of Code Section 424(d)) more than
ten percent of the total combined voting power of all classes of stock of the
Company or of any Subsidiary must terminate no later than five (5) years after
the date of grant.

        (f)        The exercise period following a Participant’s termination of
employment, provided that:

          (i)        Unless the Committee provides otherwise, if a Participant
shall cease to be employed by the Company or any of its Affiliates other than by
reason of Retirement, Disability, or death, (A) the portion of the Option that
is not vested shall terminate on the date of such cessation of employment and
(B) the Participant shall have a period ending on the earlier of the Option’s
termination date or 90 days from the date of cessation of employment to exercise
the vested portion of the Option to the extent not previously exercised. At the
end of such period, the Option shall terminate.


          (ii)        Unless the Committee provides otherwise, if a Participant
shall cease to be employed by the Company or any of its Affiliates by reason of
Retirement or Disability, the Option shall remain exercisable, to the extent it
was exercisable at the time of cessation of employment, until the earliest of:
the Option’s termination date; the death of the Participant, or such later date
not more than one year after the death of the Participant as the Committee, in
its discretion, may provide; the third anniversary of the date of the cessation
of the Participant’s employment, if employment ceased by reason of Retirement;
or the first anniversary of the date of the cessation of the Participant’s
employment by reason of Disability. At the end of such period, the Option shall
terminate.


          (iii)        In the event of the death of the Participant while
employed by the Company or any of its Affiliates, the Option may be exercised at
any time prior to the earlier of the Option’s termination date or the first
anniversary of the date of the Participant’s death to the extent that the
Participant was entitled to exercise such Option on the Participant’s date of
death. In the event of the death of the Participant while entitled to exercise
an Option pursuant to Section 7(f)(ii), the Committee, in its discretion, may
permit such Option to be exercised prior to the Option’s termination date during
a period of up to one year from the death of the Participant, as determined by
the Committee to the extent that the Option was exercisable at the time of
cessation of the Participant’s employment.


Any Participant who disposes of Shares acquired upon the exercise of an
incentive stock option either (a) within two years after the date of the grant
of such Option or (b) within one year after the transfer of such Shares to the
Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition.

In all other respects, the terms of any incentive stock option should comply
with the provisions of Code Section 422 except to the extent the Committee
determines otherwise.

8.  Stock Appreciation Rights. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of each SAR, including but not limited
to:

        (a)        Whether the SAR is granted independently of an Option or
relates to an Option; provided that if an SAR is granted in relation to an
Option, then unless otherwise determined by the Committee, the SAR shall be
exercisable or shall mature at the same time or times, on the same conditions
and to the extent and in the proportion, that the related Option is exercisable
and may be exercised or mature for all or part of the Shares subject to the
related Option. Upon exercise of any number of SARs, the number of Shares
subject to the related Option shall be reduced accordingly and such Option may
not be exercised with respect to that number of Shares. The exercise of any
number of Options that relate to an SAR shall likewise result in an equivalent
reduction in the number of Shares covered by the related SAR.

        (b)        The number of Shares to which the SAR relates.

        (c)        The grant price, provided that (i) the grant price shall not
be less than the Fair Market Value of the Shares subject to the SAR as
determined on the date of grant and (ii) the grant price may vary during the
term of the SAR if the Committee determines that there should be adjustments to
the grant price relating to achievement of Performance Goals and/or to changes
in an index or indices that the Committee determines is appropriate (but in no
event may the grant price be less than the Fair Market Value of the Shares
subject to the SAR as determined on the date of grant).

        (d)        The terms and conditions of exercise or maturity.

        (e)        The termination date, provided that an SAR must terminate no
later than 10 years after the date of grant.

        (f)        The exercise period following a Participant’s termination of
employment.

7

--------------------------------------------------------------------------------

        (g)        Whether the SAR will be settled in cash, Shares or a
combination thereof.

9.  Performance Awards. Subject to the terms of this Plan, the Committee will
determine all terms and conditions of each Award of Performance Shares or
Performance Units, including but not limited to:

        (a)        The number of Shares and/or units to which such Award
relates.

        (b)        One or more Performance Goals that must be achieved during
such period as the Committee specifies in order for the Participant to realize
the benefit of such Award.

        (c)        Whether all or a portion of the Performance Goals subject to
an Award are deemed achieved upon a Participant’s death, Disability or
Retirement.

        (d)        With respect to Performance Units, whether to settle such
Award in cash, Shares, or a combination of cash and Shares.

10.  Restricted Stock and Restricted Stock Unit Awards. Subject to the terms of
this Plan, the Committee will determine all terms and conditions of each Award
of Restricted Stock or Restricted Stock Units, including but not limited to:

        (a)        The number of Shares and/or units to which such Award
relates.

        (b)        The period of time, if any, over which the risk of forfeiture
or restrictions imposed on the Award will lapse, or the Award will vest, and
whether, as a condition for the Participant to realize all or a portion of the
benefit provided under the Award, one or more Performance Goals must be achieved
during such period, if any, as the Committee specifies; provided that, subject
to the provisions of Section 10(c), if an Award requires the achievement of
Performance Goals, then the period to which such Performance Goals relate must
be at least one year in length, and if an Award is not subject to Performance
Goals, then the Award must have a restriction period of at least one year.

        (c)        Whether all or any portion of the period of forfeiture or
restrictions imposed on the Award will lapse, or the vesting of the Award will
be accelerated, upon a Participant’s death, Disability or Retirement.

        (d)        With respect to Restricted Stock Units, whether to settle
such Awards in cash, Shares, or a combination of cash and Shares.

        (e)        With respect to Restricted Stock, the manner of registration
of certificates for such Shares, and whether to hold such Shares in escrow
pending lapse of the period of forfeiture or restrictions or to issue such
Shares with an appropriate legend referring to such restrictions.

        (f)        Whether dividends paid with respect to an Award of Restricted
Stock will be immediately paid or held in escrow or otherwise deferred and
whether such dividends shall be subject to the same terms and conditions as the
Award to which they relate.

11.  STIP Shares. Subject to the terms and conditions of this Plan, the
Committee may elect to have the Company deliver STIP Shares in payment or
partial payment of awards under the Harley-Davidson, Inc. Corporate Short Term
Incentive Plan (or any successor thereto) or other incentive plans of the
Company or its affiliates that the Committee designates from time to time.

12.  Dividend Equivalent Units. Subject to the terms and conditions of this
Plan, the Committee will determine all terms and conditions of each Award of
Dividend Equivalent Units, including but not limited to whether such Award will
be granted in tandem with another Award, and the form, timing and conditions of
payment.

13.  Transferability.Awards are not transferable other than by will or the laws
of descent and distribution, unless and to the extent the Committee allows a
Participant to: (a) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (b) transfer an Award, provided that STIP
Shares and other Shares that a Participant receives upon final payment of an
Award shall be transferable unless the Committee designates otherwise at the
time of the Award.

8

--------------------------------------------------------------------------------

14.  Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

        (a)       Term of Plan. Unless the Board or the Committee earlier
terminates this Plan pursuant to Section 14(b), this Plan will terminate on the
tenth anniversary of the Effective Date.

        (b)       Termination and Amendment. The Board or the Committee may
amend, alter, suspend, discontinue or terminate this Plan at any time, subject
to the following limitations:

          (i)        the Board must approve any amendment of this Plan to the
extent the Company determines such approval is required by: (A) action of the
Board, (B) applicable corporate law or (C) any other applicable law;


          (ii)        shareholders must approve any amendment of this Plan to
the extent the Company determines such approval is required by: (A) Section 16
of the Exchange Act, (B) the Code, (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded or (D) any
other applicable law; and


          (iii)        shareholders must approve any of the following Plan
amendments: (A) an amendment to materially increase any number of Shares
specified in Section 6(a) or 6(d) (except as permitted by Section 16); or (B) an
amendment to the provisions of Section 14(e).


        (c)       Amendment, Modification or Cancellation of Awards. Except as
provided in Section 14(e) and subject to the requirements of this Plan, the
Committee may modify or amend any Award or waive any restrictions or conditions
applicable to any Award or the exercise of the Award, and the terms and
conditions applicable to any Awards may at any time be amended, modified or
canceled by mutual agreement between the Committee and the Participant or any
other person(s) as may then have an interest in the Award, so long as any
amendment or modification does not increase the number of Shares issuable under
this Plan (except as permitted by Section 16), but the Committee need not obtain
Participant (or other interested party) consent for the cancellation of an Award
pursuant to the provisions of Section 16(a) or the modification of an Award to
the extent deemed necessary to comply with any applicable law or the listing
requirements of any principal securities exchange or market on which the Shares
are then traded, or to preserve favorable accounting treatment of any Award for
the Company.

        (d)       Survival of Authority and Awards. Notwithstanding the
foregoing, the authority of the Board and the Committee under this Section 14
will extend beyond the date of this Plan’s termination. In addition, termination
of this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in full force
and effect after termination of this Plan except as they may lapse or be
terminated by their own terms and conditions.

        (e)       Repricing Prohibited. Notwithstanding anything in this Plan to
the contrary, and except for the adjustments provided in Section 16, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option after the date of grant nor cancel or allow a Participant to
surrender an outstanding Option to the Company as consideration for the grant of
a new Option with a lower exercise price or the grant of another type of Award
the effect of which is to reduce the exercise price of any outstanding Option.

        (f)       Foreign Participation. To assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country. In addition, all such
supplements, amendments, restatements or alternative versions must comply with
the provisions of Section 14(b)(ii).

9

--------------------------------------------------------------------------------

15.  Taxes. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares delivered or deliverable under this
Plan after giving the holder of the Award notice as far in advance as
practicable, and the Company may defer making payment or delivery if any such
tax may be pending unless and until indemnified to its satisfaction. The
Committee may permit a Participant to satisfy all or a portion of the federal,
state and local withholding tax obligations arising in connection with such
Award by electing to (a) have the Company withhold Shares otherwise issuable
under the Award, (b) tender back Shares received in connection with such Award
or (c) deliver other previously owned Shares, in each case having a Fair Market
Value equal to the amount to be withheld. However, the amount to be withheld may
not exceed the total minimum federal, state and local tax withholding
obligations associated with the transaction. The election must be made on or
before the date as of which the amount of tax to be withheld is determined and
otherwise as the Committee requires.

16.  Adjustment Provisions; Change of Control.

        (a)       Adjustment of Shares. If the Committee determines that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that the Committee determines an adjustment to be appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then, subject to Participants’ rights under
Section 16(c), the Committee may, in such manner as it may deem equitable,
adjust any or all of (i) the number and type of Shares subject to this Plan
(including the number and type of Shares described in Sections 6(a) and 6(d))
and which may after the event be made the subject of Awards under this Plan,
(ii) the number and type of Shares subject to outstanding Awards, and (iii) the
grant, purchase, or exercise price with respect to any Award. In any such case,
the Committee may also (or in lieu of the foregoing) make provision for a cash
payment to the holder of an outstanding Award in exchange for the cancellation
of all or a portion of the Award (without the consent of the holder of an Award)
in an amount determined by the Committee effective at such time as the Committee
specifies (which may be the time such transaction or event is effective), but if
such transaction or event constitutes a Change of Control, then (A) such payment
shall be at least as favorable to the holder as the greatest amount the holder
could have received in respect of such Award under Section 16(c) and (B) from
and after the Change of Control, the Committee may make such a provision only if
the Committee determines that doing so is necessary to substitute, for each
Share then subject to an Award, the number and kind of shares of stock, other
securities, cash or other property to which holders of Stock are or will be
entitled in respect of each Share pursuant to the transaction or event in
accordance with the last sentence of this subsection (a). However, in each case,
with respect to Awards of incentive stock options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. Without limitation,
subject to Participants’ rights under Section 16(c), in the event of any
reorganization, merger, consolidation, combination or other similar corporate
transaction or event, whether or not constituting a Change of Control (other
than any such transaction in which the Company is the continuing corporation and
in which the outstanding Stock is not being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Committee may substitute, on an equitable basis as the Committee determines, for
each Share then subject to an Award, the number and kind of shares of stock,
other securities, cash or other property to which holders of Stock are or will
be entitled in respect of each Share pursuant to the transaction.

        (b)       Issuance or Assumption. Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Committee may authorize
the issuance or assumption of Awards upon such terms and conditions as it may
deem appropriate.

        (c)       Change of Control. Except to the extent the Committee provides
a result more favorable to holders of Awards (either in an Award Agreement or at
the time of a Change of Control), in the event of a Change of Control:

          (i)        each holder of an Option or SAR (A) shall have the right at
any time thereafter to exercise the Option or SAR in full whether or not the
Option or SAR was theretofore exercisable; and (B) shall have the right,
exercisable by written notice to the Company within 30 days after the Change of
Control, to receive, in exchange for the surrender of the Option or SAR, an
amount of cash equal to the excess of the Change of Control Price of the Shares
covered by the Option or SAR that is so surrendered over the exercise or grant
price of such Shares under the Award;


          (ii)        Restricted Stock and Restricted Stock Units that are not
then vested shall vest, and any period of forfeiture or restrictions to which
Restricted Stock and Restricted Stock Units are subject shall lapse, upon the
date of the Change of Control and each holder of such Restricted Stock or
Restricted Stock Units shall have the right, exercisable by written notice to
the Company within 30 days after the Change of Control, to receive, in exchange
for the surrender of such Restricted Stock or Restricted Stock Units, an amount
of cash equal to the Change of Control Price of such Restricted Stock or
Restricted Stock Units;


10

--------------------------------------------------------------------------------

          (iii)        each holder of a Performance Share and/or Performance
Unit for which the performance period has not expired shall have the right,
exercisable by written notice to the Company within 30 days after the Change of
Control, to receive, in exchange for the surrender of the Performance Share
and/or Performance Unit, an amount of cash equal to the product of the value of
the Performance Share and/or Performance Unit and a fraction the numerator of
which is the number of whole months that have elapsed from the beginning of the
performance period to which the Award is subject to the date of the Change of
Control and the denominator of which is the number of whole months in the
performance period;


          (iv)        each holder of a Performance Share and/or Performance Unit
that has been earned but not yet paid shall receive an amount of cash equal to
the value of the Performance Share and/or Performance Unit; and


          (v)        all Dividend Equivalent Units that are vested but not yet
paid shall be paid, any Dividend Equivalent Units that were awarded in
connection with another Award shall vest and become payable to the same extent
as the Award to which it relates, and any other Dividend Equivalent Units shall
become fully vested and immediately payable.


        For purposes of this Section 16(c), the “value” of a Performance Share
shall be equal to, and the “value” of a Performance Unit shall be based on, the
Change of Control Price.

        Unless any agreement between the Participant and the Company provides
for a payment by the Company to the Participant to cover the excise taxes due by
the Participant upon receipt of an excess parachute payment within the meaning
of Code Section 280G, if the receipt of any payment by a Participant under the
circumstances described above would result in the payment by the Participant of
any excise tax provided for in Section 280G and Section 4999 of the Code, then
the amount of such payment shall be reduced to the extent required to prevent
the imposition of such excise tax.


17.  MISCELLANEOUS.

        (a)       Other Terms and Conditions. The grant of any Award may also be
subject to other provisions (whether or not applicable to the Award granted to
any other Participant) as the Committee determines appropriate, including,
without limitation, provisions for:

          (i)        one or more means to enable Participants to defer the
delivery of Shares or recognition of taxable income relating to Awards or cash
payments derived from the Awards on such terms and conditions as the Committee
determines, including, by way of example, the form and manner of the deferral
election, the treatment of dividends paid on the Shares during the deferral
period or a means for providing a return to a Participant on amounts deferred,
and the permitted distribution dates or events (provided that if Shares would
have otherwise been issued under an Award but for the deferral described in this
paragraph and ultimately Shares will be or are issued in respect of the Award,
then such Shares shall be treated as if they were issued for purposes of Section
6(a));


          (ii)        the payment of the exercise price of Options by delivery
of cash or other Shares or other securities of the Company (including by
attestation) having a then Fair Market Value equal to the exercise price of the
Shares being purchased pursuant to the Option, or by delivery (including by fax)
to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a sufficient portion of the Shares and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price;


          (iii)        conditioning the grant or benefit of an Award on the
Participant’s agreement to comply with covenants not to compete, not to solicit
employees and customers and not to disclose confidential information that may be
effective during or after the Participant’s employment, and/or provisions
requiring the Participant to disgorge any profit, gain or other benefit received
in connection with an Award as a result of the breach of such covenant;


          (iv)        restrictions on resale or other disposition of Shares,
including imposition of a retention period; and


          (v)        compliance with federal or state securities laws and stock
exchange requirements.


11

--------------------------------------------------------------------------------

        (b)       Employment. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment with the Company or
any Affiliate. Unless determined otherwise by the Committee, for purposes of
this Plan and all Awards, the following rules shall apply:

          (i)        a Participant who transfers employment between the
Corporation and any Affiliate of the Company, or between the Company’s
Affiliates, will not be considered to have terminated employment;


          (ii)        a Participant who ceases to be employed by the Company or
an Affiliate of the Company and immediately thereafter becomes a Non-Employee
Director, a non-employee director of any of its Affiliates, or a consultant to
the Company or any of its Affiliates shall not be considered to have terminated
employment until such Participant’s service as a director of, or consultant to,
the Company and its Affiliates has ceased; and


          (iii)        a Participant employed by an Affiliate of the Company
will be considered to have terminated employment when such entity ceases to be
an Affiliate of the Company.


        (c)       No Fractional Shares. No fractional Shares or other securities
may be issued or delivered pursuant to this Plan, and the Committee may
determine whether cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights to fractional Shares or
other securities will be canceled, terminated or otherwise eliminated.

        (d)       Unfunded Plan. This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant or other person. To the extent any person holds
any rights by virtue of an Award granted under this Plan, such rights are no
greater than the rights of the Company’s general unsecured creditors.

        (e)       Requirements of Law and Securities Exchange. The granting of
Awards and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any Award Agreement, the Company has no
liability to deliver any Shares under this Plan or make any payment unless such
delivery or payment would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity, and unless and until
the Participant has taken all actions required by the Company in connection
therewith. The Company may impose such restrictions on any Shares issued under
this Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or the requirements of any national
securities exchanges.

        (f)       Governing Law. This Plan, and all agreements under this Plan,
will be construed in accordance with and governed by the laws of the State of
Wisconsin, without reference to any conflict of law principles. The parties
agree that the exclusive venue for any legal action or proceeding with respect
to this Plan, any Award or any Award Agreement shall be a court sitting in the
County of Milwaukee, or the Federal District Court for the Eastern District of
Wisconsin sitting in the County of Milwaukee, in the State of Wisconsin, and
further agree that any such action may be heard only in a “bench” trial, and any
party to such action or proceeding shall agree to waive its right to a jury
trial.

        (g)       Limitations on Actions. Any legal action or proceeding with
respect to this Plan, any Award or any Award Agreement must be brought within
one year (365 days) after the day the complaining party first knew or should
have known of the events giving rise to the complaint.

        (h)       Construction. Whenever any words are used herein in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are used in the
singular or plural, they shall be construed as though they were used in the
plural or singular, as the case may be, in all cases where they would so apply.
Titles of sections are for general information only, and this Plan is not to be
construed with reference to such titles.

        (i)       Severability. If any provision of this Plan or any Award
Agreement or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any Award Agreement or any Award under any law the
Committee deems applicable, then such provision should be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan, such Award Agreement or such Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of this Plan, such Award Agreement and such Award will remain in full force and
effect.

12